[Stradley Ronon Logo] Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA 19103-7018 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com August 3, 2016 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Franklin California Tax-Free Income Fund (the “Trust”)File No.: 333-212001 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the combined prospectus/ proxy statement dated August 2, 2016, statement of additional information dated August 2, 2016 and proxy card that would have been filed under paragraph (b) of Rule 497 would not have differed from that filed in Post-Effective Amendment No. 1 (the “Amendment”) to the Trust’s Registration Statement on Form N-14. The Amendment was filed with the U.S. Securities and Exchange Commission electronically on August 2, 2016 (Accession No. 0000225375-16-000050). If you have any questions or comments regarding this filing, please telephone me at (215) 564-8149, or in my absence, please contact Kevin Kirchoff (650) 525-8050. Very truly yours, /s/ Kenneth L. Greenberg Kenneth L. Greenberg, Esq.
